DETAILED ACTION
This action is in response to the applicant’s amendment filed on 11 August 2021. Claims 1, 3, 7-8, 11-13, 15, 19-22 and 27 are pending and examined. Claims 1, 3, 7-8, 11-13, 15 and 19-22 are currently amended. Claims 2, 4-6, 9-10, 14, 16-18 and 23-26 are cancelled. Claim 27 is NEW CLAIM.
Response to Amendment
The Amendment filed 11 August 2021 has been entered. Claims 1, 3, 7-8, 11-13, 15, 19-22 and 27 remain pending in the application. Regarding the Non-Final Office Action mailed on 11 May 2021, Applicant’s amendments to the Claims have overcome the 35 U.S.C.112 (a) rejections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 11 August 2021, with regard to the rejections of claims 1, 12 and 13 under 35 USC 103 have been fully considered but they are not persuasive.
Regarding applicant’s argument that “with regard to ‘adjusting the longitudinal velocity of the target vehicle, based on a distance between the target vehicle and the detecting preceding object on the road in the region of travel on the lane of the road along which the target vehicle will travel’…the Examiner did not consider “in the region of travel” and “Seder fails to disclose that a series of waypoints are used for object detection”, the examiner respectfully disagrees.


The argument “Seder fails to disclose that a series of waypoints are used for object detection” is moot since “a series of waypoints are used for object detection” was not recited in the claims 1, 12 or 13.
Applicant’s other arguments, see Arguments/Remarks, filed 11 August 2021, with regard to the rejections of claims 1, 12 and 13 under 35 USC 103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action. 
With respect to the dependent claims 3, 7-8, 11, 15, 19-22 and 27, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 13. Because independent claims 1 and 13 are not allowable, dependent claims 3, 7-8, 11, 15, 19-22 and 27 are not allowable.
 
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11-13, 15, 19, 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seder (US20100253540, hereinafter Seder) in view of Bellaiche (US20180024562, hereinafter Bellaiche), and further in view of Delp (WO2015167931, hereinafter Delp). 
 	As to Claims 1, 12 and 13, Seder teaches a processor-implemented method, a non-transitory computer-readable storage medium and an apparatus (Seder, para 0128, line 8-20; para 0130 teaches processor and memory) of controlling a longitudinal velocity of a target vehicle (Seder, para 0115, lines 1-4), the method comprising: 
measuring position information indicating a current position of the target vehicle from a map database using a global positioning system (GPS) module (Seder, para 0051 teaches GPS device utilized with a map database to determine current location of the vehicle);
obtaining a plurality of center waypoints of a center line of a road over which the target vehicle is traveling, from a map database, and lane information of the road over which the target vehicle is traveling (Seder, para 0127 teaches monitoring map waypoint data describing a projected route of travel and determining lane geometry based upon map waypoint data and map database; para 0136 teaches road geometry available from 3D maps; also see Fig. 26, para 0148), 
estimating a region of travel on the lane of the road along which the target vehicle will travel, based on the obtained plurality of driving waypoints (Seder, para 0148 teaches a series of waypoints in front of the vehicle forming a projected lane of travel based upon map data, also see Fig. 26); 
Seder, para 0156 teaches detecting a target object in front of vehicle, also see Fig. 27, Fig. 28); and 
adjusting the longitudinal velocity of the target vehicle, based on a distance between the target vehicle and the detecting preceding object on the road in the region of travel on the lane of the road along which the target vehicle will travel (Seder, para 0115, lines 1-4 teaches vehicle adjusting speed to maintain a distance from vehicles in the current path).
Seder does not teach obtaining a position difference between the current position of the target vehicle and a closest center waypoint to the target vehicle among the obtained plurality of center waypoints, based on the obtained position information and the map database, obtaining a plurality of driving waypoints on a lane of the road over which the target vehicle will travel by adding the obtained position difference to the plurality of center waypoints, wherein the target vehicle will travel over the plurality of driving waypoints.
However, in the same field of endeavor, Bellaiche teaches a measured position of the vehicle along a predetermined road model trajectory, identify at least one lane marking, determine a distance from the vehicle to the at least one lane marking, determine an estimated offset of the vehicle based on the distance to lane marking and determine an autonomous vehicle steering action for the vehicle based on the estimated offset (see at least Bellaiche, para 0456-0461 and Fig. 35); the trajectory of the vehicle aligns with the lane markings because the vehicle correcting for error using the identify3d lane markings  (see at least Bellaiche, para 0453-0454, Fig. 34). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor-implemented method, non-Bellaiche, para 0455).
Seder modified by Bellaiche does not explicitly teach the plurality of waypoints comprise center waypoints of a center line of the road on which the target vehicle is traveling. 
However, in the same field of endeavor, Delp teaches different border types associated with the border points including curb, single solid line, double solid line…to determine drivable area (see at least Delp, page 5, line 10-page 6, line 20 teaches center waypoints of a center line of the road can be used as lane mark for vehicle navigation; Fig. 3); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor-implemented method, non-transitory computer-readable storage medium and apparatus disclosed by Seder and modified by Bellaiche to include the plurality of waypoints comprise center waypoints of a center line of the road on which the target vehicle is traveling as disclosed by Delp so that the highly detailed nature of the map format allows for improved control of automated or autonomous vehicle (Delp, page 1, lines 21-23).
As to Claims 3 and 15, Seder in view of Bellaiche and Delp teaches the method of claim 1 and the apparatus of claim 13.
Seder, para 0115, lines 1-4; para 0128, lines 12-16 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain a minimum distance from preceding objects).
As to Claims 7 and 19, Seder in view of Bellaiche and Delp teaches the method of claim 1 and the apparatus of claim 13.
Seder further teaches wherein the preceding object comprises a closest one among a plurality of preceding objects (Seder, para 0115, lines 2-4 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain a minimum distance from vehicles in the current path. The vehicles in the current path is a plurality of objects; also see Fig. 26).
As to Claim 11, Seder in view of Bellaiche and Delp teaches the method of claim 1.
Seder further teaches further comprising adjusting velocity of the target vehicle based on the adjusted longitudinal velocity (Seder, para 0115 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain distance from vehicles in the current path).
As to Claim 21, Seder in view of Bellaiche and Delp teaches the apparatus of claim 13. 
Delp further teaches the determining further comprises determining an intersection region along which the target vehicle will travel, based on the driving plan (Delp, page 8, line 3-line 13; Fig. 4).
As to Claim 22, Seder in view of Bellaiche and Delp teaches the apparatus of claim 13.
Seder further teaches further comprising an accelerometer configured to adjust the longitudinal velocity based on the distance of the target vehicle to the preceding object (Seder, para 0115 teaches adaptive cruise control wherein the vehicle adjusts speed to maintain distance from vehicles in the current path; para 0136 teaches an accelerometer).
As to Claim 27, Seder in view of Bellaiche and Delp teaches the apparatus of claim 13. 
Bellaiche further teaches wherein the processor is further configured to: obtain a width of the lane of the road over which the target vehicle will travel by analyzing a front-view image of the target vehicle (see at least Bellaiche, para 0161, receiving images from image acquisition unit, para 0176, estimated lane width); obtain an offset, based on the obtained width of the lane (see at least para 0176, offset each point of the vehicle path by half the estimated lane width); obtain the plurality of driving waypoints on the lane of the road over which the target vehicle will travel by adding the obtained offset to the plurality of waypoints, wherein the target vehicle will travel over the plurality of driving waypoints (see at least para 0176, offset each point of the vehicle path by half the estimated lane width).
Delp further teaches different border types associated with the border points including curb, single solid line, double solid line…to determine drivable area (see at least Delp, page 5, line 10-page 6, line 20 teaches center waypoints of a center line of the road can be used as lane mark for vehicle navigation; Fig. 3); 
See claim 13 above for rationale supporting obviousness, motivation and reasons to combine

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seder in view of Bellaiche and Delp as applied to claims 1 and 13 above, and further in view of Bai (US20180060677, hereinafter Bai).
As to claims 8 and 20, Seder in view of Bellaiche and Delp teaches the method of claim 1 and the apparatus of claim 13.  
Seder further teaches fitting the map shape points with a spline (Seder, para 0138, lines 105 from bottom). 
Delp further teaches the center way points are obtained from the map database (Delp, page 5, line 10-page 6, line 15; Fig. 3).
Seder modified by Delp does not explicitly teach the interpolating the plurality of center waypoints.
Bai teaches teach the interpolating the plurality of center waypoints (Bai, para 0185 teaches interpolating a plurality of center way points).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Seder to interpolate a plurality of center waypoints, as disclosed by Bai. One of ordinary skills in the art would have been motivated to make this modification so that lane lines can be identified for better vehicle control (Bai, para 0005).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                               
/YUEN WONG/Primary Examiner, Art Unit 3667